*504Affirmed September 16, 1919.
On the Merits.
(183 Pac. 751.)
During the time plaintiff was in possession of the property, he made some moderate improvements on the place and paid the taxes up to the year 1913, and he had the use of the premises free of charge while he made it his home, and collected the rents and profits from the place after he moved away. The plaintiff brings this proceeding to have the deed made to Robert Mays declared a mortgage, and to compel the transfer of the land from the defendant to him.
Affirmed.
For appellant there was a brief and an oral argument by Mr. H. E. Slattery.
For respondent there was a brief and an oral argument by Mr. C. A. Hardy.
BENNETT, J.
The only question in this case is purely one of fact, as to whether the transaction by which Bobert Mays obtained an absolute deed to the land was an actual purchase by him, or whether it was in'the nature of a loan, and the deed in the nature of a mortgage or security for the same. It is very plain that Bobert Mays purchased the land with the primary purpose of providing a home for his brother; but Bobert Mays is dead, and as there were no other witnesses to the transaction between Joel D. Mays and Bobert Mays, and as the written' communications between the two, at the time of the transaction, have been lost or destroyed in the intervening years, a conclusion must be reached almost wholly from the circumstances of the transaction, the presumption from the deed itself, the testimony of the plaintiff and his statements and admissions at different times.
3. The natural presumption in the first instance is that a deed absolute upon its face is what it purports to be, and is intended as an absolute conveyance, but this presumption may be overcome in a proper case in a court of equity, by evidence that the transaction was really a loan and that the deed was intended as a mortgage only. While the testimony of plaintiff in this case was that the transaction was a mortgage, we think his repeated admissions are inconsistent with that view, and destroy the effect of his testimony in that regard.
The defendant has introduced a series of letters from the plaintiff, written at different times, from which it appears he always recognized that the title in Bobert Mays was an absolute title, and that the land *507belonged to him and his heirs; and he seems to have made no claim otherwise until shortly before the commencement of this suit.' The plaintiff acknowledges the writing and sending of the letters referred to. As early as 1892 he wrote to F. P. Mays, who seems to have been managing the Bobert Mays estate, as follows:
“I want to know whether he ever had any understanding with any of you boys as to what disposition he wanted made of this place that he bought. I should have spoke to him and made some kind of a deal for the place when he was down if he had not started back so unexpectedly. Now Pierce I want you to let me know just what I can have the place for.”
Again on May 11, 1909, he writes:
“I believe I have asked you twice by letter how much you would take for the place so I will ask you again to put a figure on the place, just what you will take right down.”
On April 23, 1915, he writes:
“I never expected him to give us the place, but I did believe he would do just what he had told your Aunt Miley Haill and your Uncle Oliver Mays and Bobertson Allison, the man he bought the place of, and they all told me that your father in talking with them, said he had made such provisions regarding the land that my family could have a home as long as we lived.”
' And again:
“Now Pierce, if you want to sell the place and want to do the right thing by us, as I requested you to do years ago, put a reasonable price on the place and give us the first dig at it.”
Again in August of the same year (1915):
“So far as giving you possession, I will turn it over and you can place it on the market with the understanding that Hunnicutt has the use of the place until *508the expiration of the fourth year, as he states in his letter. ’ ’
On the 3d of October following, after the matter of the validity of the lease to-Hunnicutt had come up and was discussed, he writes:
“I told him [Hunnicutt] I only claimed a life lease on the place. * * As to buying the place, I am not able. As to the reasonable cash value or cash sale, I will say $40 per acre. I believe I can sell it for that. I am satisfied I could in a short time by putting an adv. in our county paper. I will try it if you say so for just what I get over $40 per acre when you get ready to sell. ”
Finally on October 28, 1915, he writes:
“I aimed to tell you in my last correspondence that the faxes on your eighty in Lane County has not been paid this year, and I can’t for my life raise the money to pay them. If they ain’t paid at once the place will be advertised and sold. I will send you the statement I received from the sheriff not long ago so^ you can send the amount necessary to settle them and get your receipt.”
4. These statements and admissions are absolutely and fatally inconsistent with the present claim of the plaintiff, that he owns the property and that thé transaction was only a loan and mortgage. In view, of these statements and admissions and of the absolute character of the deed upon its face, it seems plain that the plaintiff has not sustained the allegations of his complaint.
The court below evidently came to this conclusion, after hearing the plaintiff’s testimony and all the oral testimony in the cause. We find nothing in the record upon which this finding and conclusion can be disturbed. Affirmed.
McBride, C. J., and Bean and Johns, JJ., concur.